UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4326


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR   MANUEL  BAUTISTA-HERNANDEZ,   a/k/a  Victor         Manuel
Bautista, a/k/a Victor Manuel Hernandez, a/k/a               Rutilo
Bautista-Carbajal, a/k/a Rotilo Bautista-Hernandez,

                Defenant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00353-WO-1)


Submitted:   July 27, 2015                  Decided:    August 18, 2015


Before WYNN and    DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Ratliff, Mobile, Alabama, for Appellant.    Graham Tod
Green, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Victor Manuel Bautista-Hernandez pled guilty, pursuant to a

plea agreement, to illegal reentry by an aggravated felon, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                      The district

court sentenced Bautista-Hernandez to 48 months’ imprisonment,

within his advisory Sentencing Guidelines range.                         Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court violated Bautista-

Hernandez’s    Sixth      Amendment   right   to    counsel    by        denying   his

motions to substitute counsel.             Bautista-Hernandez has filed a

pro se supplemental brief, raising the same issue as counsel and

a   myriad    of     additional   challenges       to   his        conviction      and

sentence.    We affirm.

     We     review    a   district    court’s      denial     of     a    motion    to

substitute counsel for abuse of discretion.                   United States v.

Horton, 693 F.3d 463, 466 (4th Cir. 2012).

     In cases where a district court has denied a request
     by a defendant to replace one court-appointed lawyer
     with   another  court-appointed   lawyer,  this  Court
     considers three factors to determine whether the
     initial   appointment   ceased  to   constitute  Sixth
     Amendment assistance of counsel: (1) the timeliness of
     the motion; (2) the adequacy of the court’s subsequent
     inquiry; and (3) whether the attorney/client conflict
     was so great that it had resulted in total lack of
     communication preventing an adequate defense.

Id. at 466-67 (internal quotation marks omitted).


                                       2
       We     turn   first     to   the    timeliness         of    Bautista-Hernandez’s

three motions to substitute counsel.                        Bautista-Hernandez’s first

motion was arguably timely, as it was made less than one month

after       appointment      of     counsel      and    before       the   change-of-plea

hearing.       The subsequent two motions, however, were untimely, as

they    were     made     at      the     hearings      originally         scheduled       for

Bautista-Hernandez’s           change      of       plea.      See    United      States    v.

Blackledge, 751 F.3d 188, 194 (4th Cir. 2014) (concluding that

motion filed three days before trial was untimely).

       Turning to the inquiry factor, the record reflects that the

district court generously afforded Bautista-Hernandez multiple

opportunities        to      articulate         his    reasons       for    requesting      a

substitution of counsel.                During each of the three hearings, the

court considered Bautista-Hernandez’s vague assertions that he

did     not     trust,    feel       comfortable            with,    or    like    counsel.

Ultimately, the court found no reasonable basis for Bautista-

Hernandez’s distrust, no evidence of ineffective assistance of

counsel, and that any breakdown in communication was caused by

Bautista-Hernandez.            We conclude that the court’s inquiry into

the factual basis of Bautista-Hernandez’s dissatisfaction with

counsel was sufficient.                 See United States v. Perez, 661 F.3d
189, 192 (4th Cir. 2011) (concluding that inquiry factor weighed

in Government’s favor where district court asked defendant to



                                                3
explain his request, considered defendant’s reasons, and found

current counsel had effectively represented defendant).

     Finally,       the    third    factor—whether         the       conflict    between

counsel     and     the     defendant      resulted    in        a    total     lack   of

communication preventing an adequate defense—also leads to the

conclusion that the district court did not abuse its discretion.

At the first hearing, counsel explained that she had already met

with Bautista-Hernandez on two occasions to discuss discovery,

identify possible defenses, and advise Bautista-Hernandez of his

sentencing exposure.            Thus, the record establishes that counsel

worked    to    communicate      with   Bautista-Hernandez.              Moreover,     we

agree with the district court that there is no evidence in the

current     record       that   counsel    failed     to    provide       an    adequate

defense.

     Accordingly, we conclude that the district court did not

abuse     its    discretion      (or    violate     Bautista-Hernandez’s           Sixth

Amendment right to counsel) by denying the motions to substitute

counsel.        After careful review, we also conclude that Bautista-

Hernandez’s numerous challenges to his conviction and sentence

in his pro se supplemental brief are without merit.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                            We

therefore       affirm    the   district    court’s    judgment.           This    court



                                           4
requires that counsel inform Bautista-Hernandez, in writing, of

his right to petition the Supreme Court of the United States for

further review. *   If Bautista-Hernandez requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may renew his motion to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was   served   on   Bautista-Hernandez.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            AFFIRMED




      * Because appointed counsel has an additional task to
complete, we deny as premature his pending motion to withdraw
from representation.



                                  5